Citation Nr: 1820676	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-11 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for migraine headaches, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).      


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In his May 2012 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a member of the Board.  A Central Office hearing was scheduled for March 2015.  In a February 2015 correspondence, the Veteran notified the Board that he was able to attend the hearing and authorized his representative to appear on his behalf instead.  In March 2015, the Veteran and his representative failed to show without cause for the hearing.  As no further communication from the Veteran with regard to the hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d),(e) (2017).    

This case was previously before the Board in May 2015, at which time it was remanded for additional development.  At that time, the Board also remanded the issue of whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus for the issuance of a statement of the case pursuant to the holding in Manlincon v. West.  12 Vet. App. 238 (1999).  The RO issued a statement of the case in August 2015.  As the Veteran did not file a substantive appeal within 60 days of the issuance of the statement of the case, an appeal has not been perfected for this claim and it is not currently before the Board.  38 C.F.R. § 20.302. 

As the actions specified in the May 2015 remand have been substantially completed, this matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).     


FINDINGS OF FACT

1.  The Veteran is currently in receipt of the maximum schedular rating authorized for migraine headaches and there is no legal basis upon which to award a higher schedular rating.  

2.  The Veteran's migraine headaches symptomatology are reasonably contemplated by the schedular rating criteria. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for migraine headaches, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b), are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As the Veteran has not advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).







Increased Rating for Migraine Headaches

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the current level of disability that is of primary concern, and VA must only address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's migraine headaches are currently assigned a 50 percent disability rating under Diagnostic Code 8100.  The Veteran seeks a higher rating. 

The Veteran's migraine headaches are currently rated under Diagnostic Code 8100, which provides a maximum 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

As shown above, the presently assigned 50 percent rating constitutes the maximum schedular rating available under Diagnostic Code 8100, migraines, and there is no other diagnostic code pertaining to migraine headaches.  Because the Veteran is at the maximum schedular rating for headaches, there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the schedular component of the Veteran's increased rating claim must be denied.  

In September 2014 and March 2015 appellate briefs, the Veteran's representative argued that extraschedular consideration was warranted for the Veteran's migraine headaches disability pursuant to 38 C.F.R. § 3.321(b).  Thus, the Board will consider whether referral for extraschedular consideration is warranted.

The Veteran was afforded a VA examination in June 2010 that showed that the Veteran had severe migraine headaches weekly, that lasted for approximately one hour.  Of those headaches, half were prostrating.  The Veteran treated the headaches with prescription medication.  The VA examiner noted that the Veteran's funduscopic, cerebellar, and mental examinations were normal.  His cranial nerves were intact and there was no evidence of chorea or carotid bruits.  The Veteran reported that he can't do anything when headaches hit him and that they had been getting worse over the last twelve months.

A December 2015 VA examination report reflects that Veteran had recurrent migraine headaches with pain on both sides of the head that lasted less than one day.  He had sensitivity to light and sound.   He had very prostrating and prolonged attacks of migraine pain once every month that were productive of severe economic inadaptability.  His headaches impacts his ability to work in that his headaches are prostrating approximately 70 percent of the time.  The headaches that are not prostrating do not allow for normal occupational and daily activities with the Veteran functioning at approximately 50 percent of his usual activity level.  The severity of his migraine headaches was severe.  The manifestations included pulsating, throbbing headaches on both sides of the head with photophobia and phonophobia.  He has headaches about two to three times a week, and they last several hours.  

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Id.; 38 C.F.R. § 4.1. 

The rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).    

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Director of the VA's Compensation and Pension Service is authorized to approve, on the basis of the above criteria, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1). 

The Board does not have the authority to grant an extraschedular rating in the first instance; rather, the Board must decide whether the matter should be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically adjudicate whether to refer a case for extraschedular consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).   

Such consideration requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether an extraschedular rating is warranted.  Id.  

In light of the above, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence of record documents that the Veteran's migraine headaches have been manifested by very frequent prostrating and prolonged attacks of migraine pain that interfere with his ability to complete usual occupational and daily activities.  His headaches are found to be prostrating 70 percent of the time, with non-prostrating headaches resulting in a functional loss of approximately 50 percent.  However, the 50 percent rating assigned already contemplate very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has carefully compared the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule, and has determined that the Veteran's reported symptoms do not present an exceptional or unusual disability picture.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated, and further analysis under Thun is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.   

Accordingly, the criteria for a rating in excess of 50 percent for the Veteran's migraine headaches, on a schedular or an extraschedular basis, have not been met, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for migraine headaches, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.  
    



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


